Citation Nr: 1228095	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the Roanoke, Virginia, RO.

Although the Winston-Salem RO adjudicated the Veteran's claim without considering the threshold question of whether new and material evidence had been submitted to reopen the claim, the Board must determine on its own whether reopening is appropriate.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Review of Virtual VA reveals no documents pertinent to this claim.  Claims for increased ratings for the service connected disorders and a total rating have been raised.

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a lumbar spine disability was denied in an June 2004 rating decision.  Although a timely notice of disagreement was filed, and a statement of the case was issued, the Veteran did not submit a substantive appeal.  It was held that the back disorder was not secondary to service connected right ankle pathology.

2.  The evidence received since the June 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The June 2004 rating decision is final; new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the Veteran's request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

As indicated above, the RO last denied the Veteran's claim for service connection for a lumbar spine disability, as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis, in June 2004.

The basis for the RO's June 2004 denial of the claim for service connection for lumbar spine disability was that the record failed to show that the Veteran's spine disability was related his service-connected ankle disability.  The Veteran was notified of the decision in a June 2004 letter and initiated a timely appeal.  A statement of the case was issued in March 2006, and the Veteran did not file a substantive appeal.  As the Veteran did not file a substantive appeal of this determination, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R.  §§ 3.104, 20.302, 20.1103.

The Veteran's current claim for entitlement to service connection for a lumbar spine disability is based on an alleged in-service injury.  While the RO treated this claim as a new claim, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.  In this regard, the Board also notes that in his June 2012 Board hearing, he again raised his argument that his lumbar spine disability should be service connected on a secondary basis.

Pertinent evidence added to the claims file since June 2004 includes VA and private treatment records.  The Veteran submitted October 2006 and July 2007 opinions by a private physician, who opined that the Veteran's back problems were more likely than not to be residual from his injury that occurred during military service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a lumbar spine disability.  At the time of the June 2004 rating decision, there was no nexus opinion on record that found that the Veteran's lumbar spine disability was related to service or his service-connected ankle disability.  The additionally received record reflects that the Veteran's lumbar spine disability may be due to an injury he received in service.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it raises the possibility of a nexus between the Veteran's lumbar spine disability and service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a lumbar spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the request to reopen the claim for service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis, is granted.


REMAND

With respect to the reopened claim for service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis, the Board notes that service treatment records reflect that the Veteran complained of low back pain in February 1970.  He was afforded an x-ray of the lumbar spine, which revealed that the anterior superior corner of the L4 was slightly irregular with minimal lipping.  At separation in August 1970, the Veteran denied recurrent back pain, and his spine was noted as normal on examination.

Subsequent to separation, the Veteran underwent a VA examination for back pain in January 1971.  His examination revealed normal results, and he was diagnosed with a history of back pain, not found on examination.  X-rays taken at this time revealed an ununited or malunited epiphysis of the upper and anterior margin of L4 associated with mild roughening of the upper and anterior margin of L4.

In April 2004, Veteran underwent VA examination in response to his original service connection claim.  The Veteran was diagnosed with lumbar spondylosis, which was found to be due to his obesity, and not his service-connected ankle disability.  As the Veteran's lumbar disability, at the time, was only claimed on a secondary basis, the examiner did not provide an opinion regarding direct service connection.

The Veteran submitted private opinions by the same physician, dated in October 2006 and July 2007, where the physician opined that the Veteran's "back problems and severe back pain" were more likely than not to be a residual from his injury that occurred during military service.

The Veteran had a VA examination in December 2009, where he was diagnosed with mild degenerative disc disease L3 disc space, degenerative joint disease of the lumbar spine, and status-post fusion of the L4-L5.  The examiner found that the Veteran's back disability was not caused by or the result of the back condition for which he was treated during military service.  The examiner noted that there was no documented injury to the lumbar spine during military service, and the in-service x-ray revealed a congenital deformity.  She also noted that there was no evidence of a spine problem at separation, and no further documentation for low back pain until 2003.  She noted that record did not show "continuity of care over the last 33 years."

The Board finds the opinions of record to be inadequate for entering a decision in this case.  The private physician stated that he reviewed the Veteran's records, but he did not comment as to the fact that the Veteran specifically denied back problems at separation.  He also failed to discuss the fact that the Veteran had an L4 abnormality on x-ray during service, but his current lumbar spine problems are numerous and affect several areas of the lumbar spine.

The December 2009 VA examination is also inadequate for rating purposes, as the examiner noted as rationale for her opinion that the Veteran did not have documented evidence of an in-service injury or have "continuity of care" for 33 years.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, this rationale is problematic, considering the Veteran has competently asserted that he suffered an in-service injury, as well as from back pain on and off since service.  (Whether he is credible in this report is another matter warranting further analysis.)

The Board also notes that in his June 2012 Board hearing, the Veteran again raised the argument that his service-connected ankle disability caused or aggravated his current back disability.  The April 2004 examination and opinion is too outdated to properly address this argument.  Further, the April 2004 examiner did not opine as to aggravation by a service-connected disability.

Thus, the Board finds that the Veteran's VA examinations are inadequate for entering a decision at this time.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Based on the foregoing, the Board finds that a new examination is necessary to determine the nature and etiology of the Veteran's lumbar spine disability/ies.  

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with proper VCAA notice, to include how to establish a claim on a secondary basis, to include on the basis of aggravation.

2.  The RO should obtain updated treatment records from the Salem, Virginia VA Medical Center.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  Thereafter, the RO should schedule the Veteran for a VA examination with a qualified examiner.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any relevant testing, including x-rays if necessary, should be conducted.  After an examination and review of the claims file, the examiner should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, please identify all current lumbar spine disabilities.

(b)  As to each currently-diagnosed lumbar spine disability, is it at least as likely as not that the disorder had its onset in service?  For purposes of this question, please assume that the Veteran had a back injury in service and has had "on and off" back pain since service.

(c)  As to each currently-diagnosed lumbar spine disability, is it at least as likely as not that the disorder was caused OR permanently worsened by service-connected residuals of tendon transplant of the right ankle with traumatic arthritis?  [Note: temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.]

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND (to include ensuring that all questions have been adequately answered).  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal is denied, the Veteran and his attorney should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


